Citation Nr: 1315496	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  12-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for multiple basal cell carcinomas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to February 1950, from October 1950 to October 1954, and from January 1955 to July 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A Board hearing was held before the undersigned Veterans Law Judge in April 2013 at the RO.  A transcript of the hearing is of record.  Immediately prior to the hearing, the Veteran submitted additional medical records along with a waiver of the RO's initial consideration of the evidence.

The Board notes that the November 2012 statement of the case addressed both the issues of service connection for multiple basal cell carcinomas and the claim for an increased rating for surgical scars.  A review of the record indicates that the Veteran did not submit a substantive appeal through a properly completed VA Form 9 or a similar written submission containing the necessary information to complete his appeal as to the issue related to surgical scars.  Indeed, the November 2012 VA Form 9 of record specifically limited the appeal to the issue of service connection for multiple basal cell carcinomas.  38 C.F.R. § 20.202 (2012).  Accordingly, the Board finds that the Veteran did not perfect an appeal as to the issue of entitlement to an increased rating for surgical scars, and as such, the issue is not currently before the Board.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been shown to have multiple basal cell carcinomas that are related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, multiple basal cell carcinomas were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, in the decision below, the Board has granted the Veteran's claim of service connection for multiple basal cell carcinomas.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include malignant tumors, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases, including malignant tumors, may be also be established on a presumptive basis by showing that the malignant tumor manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his recurring basal cell carcinomas are a result of his active service, particularly his significant in-service sun exposure.

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis for basal cell carcinoma or other complaints or treatment as a result of sun exposure.  A February 1961 service treatment record documents a finding of a small lump medial to the right scapula.  On physical examination, the subcutaneous mass was soft and fleshy, and the impression was a probable fibroma or lipoma.  During the February 1969 retirement examination, all of the Veteran's relevant body systems were indicated to be "normal," including his head, face, neck, scalp, and skin.  At that time, the Veteran also denied having any past or present cancer, tumors, growths, cysts, or skin diseases.

A review of the post-service medical evidence reveals a history of treatment for basal cell carcinomas beginning in 2006 on the upper body areas, to include the ears, chest, arms, and back.  He received such treatment from his private physician, Dr. S.S. (initials used to protect privacy).

In a January 2011 written opinion, Dr. S. noted that the Veteran had a history of multiple basal cell carcinomas, which are sun damage skin cancers.  He stated that the Veteran's years of working in the direct sun during active duty service were certainly a significant caustic factor for his present skin cancer problem.

During the April 2013 Board hearing, the Veteran described significant sun exposure over the course of his nearly 21 years in service without the use of sunscreen or protective clothing.  Specifically, he indicated that, as a machinist mate in the Navy, he spent 6 to 8 daylight recreation hours each day on the top of the ship with his shirt off.  Beginning in 1954, he also worked on the flight line in the Air Force and routinely exposed his upper body to the sun.  He recalled having some sunburn in service, as well as some peeling around his ears.  The Veteran alleged that most of his significant sun exposure was during his military service, as he worked in positions that did not require him to work outdoors following service.  In addition, the Veteran testified that he is now fully covered with pants and long-sleeved shirts when he is outside.  See Bd. Hearing Tr. at 3-9.  

In addition, the Veteran testified that he has had multiple basal cell carcinomas removed from areas of his upper body, to include his ears, neck, shoulders, and upper back.  He indicated that first sought treatment for his skin around 1973 (which included a surgery on his ear) after noticing symptoms around that time; however, he noted that those treatment records are no longer available.  Since that time, he stated that he has experienced continuous issues with his skin and sought treatment.  The Veteran indicated that he told Dr. S., his current doctor, about his in-service sun exposure, and testified that Dr. S. told him that the onset of his disorder did not come recently.  Rather, Dr. S. told him that it was from previous exposure to the sun from prior years.  In addition to the Veteran's testimony, his wife corroborated his statement that he first sought treatment around 1973 for symptoms, to include peeling and redness of the ear, which began at least a year earlier.  She recalled prompting him to seek treatment after noticing his continuing symptoms at that time.  See Bd. Hearing Tr. at 5-8; 10-14.

As an initial matter, in regard to service connection on a presumptive basis for a malignant tumor, the record does not reflect, and the Veteran does not contend, that there was manifestation of such a disease within one year of separation from service.  As such, service connection is not warranted on a presumptive basis; however, the Board will now consider entitlement on a direct basis.

Upon careful review of the record, the Board finds that service connection for basal cell carcinomas is warranted.  The record shows that the Veteran does have a recurring diagnosis of basal cell carcinomas on areas of his upper body beginning in 2006, to include positive biopsies for such during the appeal period.   See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  The Board also finds the Veteran's report of in-service sun exposure credible.  Furthermore, the record raises a reasonable doubt as to whether the Veteran's multiple basal cell carcinomas were due to in-service circumstances.

As noted above, the Veteran's service treatment records do not show complaints or treatment for multiple basal cell carcinomas or sun exposure, and an examination of the relevant body systems yielded normal results at separation.  However, the Veteran has alleged significant sun exposure to his upper body during service, and he and his wife testified that he first experienced skin symptoms on his ear about 3 to 44 years after service.  He sought treatment for these symptoms around 1973 and has received in ongoing treatment for his skin since that time.

Laypersons are certainly competent to report as to observable symptoms and experiences, such as an onset of skin symptoms and sun exposure, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the Veteran is also competent to report information conveyed to him by his doctor, such as a contemporaneous medical diagnosis or opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau and Buchanan).

The Board finds the Veteran to be competent and credible in his statements regarding in-service sun exposure and the history of symptomatology on his upper body, as there is no reason to doubt him other than the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37.  In this regard, his reported history has remained consistent throughout the course of the appeal.  He first sought treatment for skin symptoms noticed 3 to 4 years after service, and there is no evidence of any intercurrent causes.  In regard to post-service sun exposure, the Veteran has credibly testified that he worked indoors and limits sun exposure by covering himself with long clothing when going outside.  His testimony that Dr. S. told him his current disorder is a result of in-service sun exposure years ago is consistent with the written opinion provided by that doctor.  In addition, the Veteran testified during the hearing that he did not experience the same current flakiness of the skin during service, which is a statement against interest, thereby adding to his credibility as to his history of symptomatology.  Moreover, his wife's competent and credible testimony during the hearing supports his contentions of noticeable symptomatology as early as 1972 for which he sought treatment shortly thereafter.

In addition, Dr. S. incorporated the Veteran's report of in-service sun exposure into his opinion.  A medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn, 19 Vet. App. at 432-33.  Here, the Board has found the Veteran's statements of in-service sun exposure competent and credible, and the opinion based on this finding from the Veteran's treating doctor provides evidence that this exposure was a significant factor in the later development of his basal cell carcinomas.

The Board also notes that there is no medical evidence showing otherwise.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003), 

Based on the foregoing, the Board finds that there is at least an approximate balance of positive and negative evidence related to the Veteran's claim.  Specifically, as discussed above, the record raises a reasonable doubt as to whether the Veteran's multiple basal cell carcinomas began as a result of sun exposure in service.  Accordingly, resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for multiple basal cell carcinomas is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for multiple basal cell carcinomas is granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


